CONFIDENTIAL TREATMENT REQUESTED

 

AMENDMENT #1

TO

AMENDED AND RESTATED MASTER SERVICES AGREEMENT

This Amendment (“Amendment”) effective July 1, 2012 (“Amendment Effective Date”)
is between Synacor, Inc. (“Synacor”) and Qwest Corporation on behalf of itself
and as agent for its Affiliates (“Client”) under which the parties hereto
mutually agree to modify and amend the Amended and Restated Master Services
Agreement, with an effective date of January 1, 2012 (including the exhibits,
schedules and amendments thereto, the “Agreement”). All terms defined herein
shall be applicable solely to this Amendment. Any capitalized terms used herein,
which are defined in the Agreement and not otherwise defined herein, shall have
the meanings ascribed to them in the Agreement.

Whereas, the parties desire to revise the Effective Date of the Agreement.

Therefore, in consideration of the premises and mutual covenants herein and for
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties agree as follows:

 

1.0 Effective Date: The Effective Date of the Agreement is changed from
January 1, 2012 to April 1, 2012.

 

2.0 Financial Terms. Each reference to [*] in Sections 4(b)(i) and 4(b)(ii)(A)
and 4(b)(ii)(B) of Schedule A, is hereby changed to [*].

 

3.0 General

Other than as set forth above, the Agreement remains unchanged and in full force
and effect. If there is a conflict between the terms of the Agreement and this
Amendment No. 1, this Amendment No. 1 will control.

This Amendment No. 1 executed by authorized representatives of Qwest and Synacor
incorporates the terms and conditions of the Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
Amendment Effective Date.

 

SYNACOR, INC.     Qwest Corporation on behalf of itself and as agent for its
Affiliates: By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

 

[*] CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.